48 N.Y.2d 694 (1979)
In the Matter of Rochester Urban Renewal Agency, Respondent, Relative to Acquiring Title to Real Property for Upper Falls Urban Renewal Project NYR-188 in the City of Rochester. Willsea Works, Appellant.
Court of Appeals of the State of New York.
Argued September 4, 1979.
Decided October 16, 1979.
James M. Hartman, Michael C. Normoyle and Frank S. Hagelberg for appellant.
Duncan W. O'Dwyer and Robert J. Kalb for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur.
*695MEMORANDUM.
The order of the Appellate Division should be affirmed, with *696 costs, for the reasons stated in the memorandum at the Appellate Division.
Claimant has created an issue as to value and the extent of its damages by alleging that the property taken by eminent domain was a specialty and therefore was not susceptible of valuation by fair market standards. Since fair market value is presumptively the correct method for assessing damages in condemnation cases, a condemnee who would have the court apply a different method must bear the burden of demonstrating that the value of his property cannot reasonably be measured by the fair market value approach (Matter of Penn Yan Urban Renewal Agelcy v Penn Yan Realty Corp., 57 Misc 2d 1033; see Matter of Rochester Urban Renewal Agency [Patchen Post], 45 N.Y.2d 1, 9; Newburgh Urban Renewal Agency v Williams, 79 Misc 2d 991; cf. Heyert v Orange & Rockland Utilities, 17 N.Y.2d 352, 364). Claimant here has failed to sustain this burden, and, consequently, its request for a higher damages award must be rejected.
Order affirmed, with costs, in a memorandum.